02-11-484-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00484-CR
 
 



Donald Edward Hobbs a/k/a Don Edward Hobbs


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 355th
District Court OF Hood COUNTY
----------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
We
abated this case to the trial court on February 9, 2012—and again on March 14,
2012, after Appellant Donald Edward Hobbs a/k/a Don Edward Hobbs failed to appear
at the first abatement hearing—for the trial court to consider Hobbs’s
appointed counsel’s motion to withdraw as appellate counsel and to determine
whether Hobbs desires to prosecute his appeal.  At the second abatement hearing
held on March 30, 2012, Hobbs appeared, and the trial court granted Hobbs’s
appointed counsel’s motion to withdraw.  Hobbs then stated on the record that
he does not want to pursue his appeal.  This procedure substantially complies
with rule 42.2(a) of the rules of appellate procedure.  See Tex. R. App.
P. 42.2(a).
No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss this appeal.[2]  See Tex. R. App.
P. 42.2(a), 43.2(f).
 
 
 
PER CURIAM
 
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  April 26, 2012




[1]See Tex. R. App. P. 47.4.


[2]Because Hobbs has
voluntarily dismissed this appeal, we need not address counsel’s motion to
extend time to file an appellant’s brief.